Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/KR2019/012618, filed on 09/27/2019.
Claims 1-21 are currently pending in the instant application.
The preliminary amendment filed on 09/12/2022 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, Claims 1-3, 7 (in part), 8, 13 (in part), 14 and 19-20, drawn to a fructose-4-epimerase polypeptide, wherein one or more amino acid residues are substituted in fructose-4-epimerase including an amino acid sequence of SEQ ID NO: 1, and a composition comprising the same, and fructose-4-epimerase variant of claim 1, wherein  the fructose-4-epimerase variant has a substitution mutation at position 97 in the amino acid sequence of SEQ ID NO: 1 as species in the response filed on 09/12/2022 is acknowledged.  
Applicants request for rejoinder is noted. However, current claims of elected Group I are not allowable at this time. When Group I would be allowable, rejoinder request would be evaluated at that time.
Claims 4-6, 9-12, 15-18 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 7, 8, 13, 14 and 19-20 are present for examination.


Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent applications REPUBLIC OF KOREA 10-2018-0116609, filed on 09/28/2018, REPUBLIC OF KOREA 10-2018-0117237, filed on 10/01/2018, and REPUBLIC OF KOREA 10-2019-0099827, filed on 08/14/2019 without English translation. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/15/2020, 03/11/2021, 06/22/2021 and 08/27/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449s are enclosed herewith.

Drawings
Drawings submitted on 12/15/2020 are accepted by the Examiner.

Claim Objections
Claim 1 is objected to in the recitation “fructose-4-epimerase including … amino acid sequence of SEQ ID NO: 1”, which should be changed to “fructose-4-epimerase comprising …  amino acid sequence of SEQ ID NO: 1”. Appropriate correction is required.
Claim 7 is objected to in the recitation “fructose-4-epimerase including … amino acid sequence of SEQ ID NO: 1”, which should be changed to “fructose-4-epimerase comprising …  amino acid sequence of SEQ ID NO: 1”. Appropriate correction is required.
Claim 7 is objected to in the recitation of non-elected subject matter “fructose-4-epimerase including … amino acid sequence of SEQ ID NO: 1 or the fructose -4-epimerase variant of claim 1; a microorganism including the same; or a culture of the microorganism” because the elected group is drawn to an epimerase enzyme or protein“ but not microorganism comprising fructose-4-epimerase gene or polynucleotide including vector, and thus, which should be changed to “fructose-4-epimerase including … amino acid sequence of SEQ ID NO: 1 or the fructose -4-epimerase variant of claim 1
Claim 13 is objected to in the recitation of non-elected subject matter “the composition comprising  the fructose-4-epimerase variant of claim 2; a microorganism expressing the same; or a culture of the microorganism” because the elected group is drawn to an epimerase enzyme or protein“ but not microorganism comprising fructose-4-epimerase gene or polynucleotide including vector, and thus, which should be changed to “the composition comprising  the fructose-4-epimerase variant of claim 2
Claim 19 is objected to in the recitation of non-elected subject matter “the composition comprising  the fructose-4-epimerase variant of claim 3; a microorganism expressing the same; or a culture of the microorganism” because the elected group is drawn to an epimerase enzyme or protein“ but not microorganism comprising fructose-4-epimerase gene or polynucleotide including vector, and thus, which should be changed to “the composition comprising  the fructose-4-epimerase variant of claim 3
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 7-8, 13-14, and 19-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 are indefinite and vague in the recitation “an amino acid sequence of SEQ ID NO: 1”, wherein the phrase “an amino acid sequence of SEQ ID NO: 1” interpreted under BRI as “any fragment of SEQ ID NO: 1 that includes even four (4) amino acids fragments, which are unknown rendering the metes and bounds of the term unclear and indefinite. This rejection can be overcome by replacing the phrase “an amino acid sequence of SEQ ID NO: 1” with “the amino acid sequence of SEQ ID NO: 1”. Clarification is required.

Claim 3 (depends on claim 2) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is indefinite and vague in the recitation “another amino acid is selected from the group ----- asparagine (N)”, in the context of substitution mutation at position 97 of SEQ ID NO: 1, wherein wild type amino acid at position 97 is asparagine (N). How asparagine (N) at position 97 is substituted to asparagine (N), which is unclear as to scope of amino acid at position 97 of SEQ ID NO: 1, and substitution mutation into asparagine (N).  Clarification is required.


Claims 2 (depends on claim 1), 3, 7-8, 13-14, and 19-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 (depends on claim 1), and 7 (depends on claim 1) are indefinite and vague in the recitation “the fructose-4-epimerase variant”, wherein the phrase “the fructose-4-epimerase variant” lacks antecedent basis, and claim 1 does not recite anything about variant. Therefore, “the fructose-4-epimerase variant’ lacks antecedent basis in claim 1 from which claims 2 (depends on claim 1) and 7 (depends on claim 1) depend. Clarification is required.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1-3, 7-8, 13-14, 19 and 20 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is directed to a fructose-4-epimerase polypeptide, wherein one or more amino acid residues are substituted in fructose-4-epimerase including an amino acid sequence of SEQ ID NO: 1, and a composition comprising the same, and fructose-4-epimerase variant of claim 1, wherein the fructose-4- epimerase variant has substitution of another amino acid for any one or more selected from the group consisting of amino acids at positions of 8, 20, 23, 25, 26, 29, 45, 51, 53, 63, 86, 91, 97, 110, 133, 144, 146,151,155,167,172,173,174,181, 191, 239, 263, 266, 285, 294, 298, 308, 315, 316, 317, 323, 336, 347, 359, 367, 385, 386, 388, 389, 410, 414, and 417 in the amino acid sequence of SEQ ID NO: 1.
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claim 1 is drawn to any fructose-4-epimerase polypeptide derived from any sources having any structural feature, wherein one or more amino acid residues are substituted in fructose-4-epimerase including an amino acid sequence of SEQ ID NO: 1, and a composition comprising the same, and fructose-4-epimerase variant of claim 1, wherein the fructose-4- epimerase variant has substitution of another amino acid for any one or more selected from the group consisting of amino acids at positions of 8, 20, 23, 25, 26, 29, 45, 51, 53, 63, 86, 91, 97, 110, 133, 144, 146,151,155,167,172,173,174,181, 191, 239, 263, 266, 285, 294, 298, 308, 315, 316, 317, 323, 336, 347, 359, 367, 385, 386, 388, 389, 410, 414, and 417 in the amino acid sequence of SEQ ID NO: 1, i.e. the limitation “wherein” after epimerase polypeptide contemplating a transition phrase “comprises or comprising” and the limitation “or more substitutions”, interprets claimed polypeptide, which is  variant of epimerase polypeptide that encompasses many variant epimerase polypeptide derived from many unknown sources and many mutants, variants, and fragments thereof, but having one or more substitution mutations at positions 8, 20, 23, 25, 26, 29, 45, 51, 53, 63, 86, 91, 97, 110, 133, 144, 146,151,155,167,172,173,174,181, 191, 239, 263, 266, 285, 294, 298, 308, 315, 316, 317, 323, 336, 347, 359, 367, 385, 386, 388, 389, 410, 414, and 417 in the amino acid sequence of SEQ ID NO: 1 as claimed, which can have wide variety of unknown structures, wherein said variants comprise one or more substitution mutations at the amino acid positions corresponding to  the positions 8, 20, 23, 25, 26, 29, 45, 51, 53, 63, 86, 91, 97, 110, 133, 144, 146,151,155,167,172,173,174,181, 191, 239, 263, 266, 285, 294, 298, 308, 315, 316, 317, 323, 336, 347, 359, 367, 385, 386, 388, 389, 410, 414, and 417 in the amino acid sequence of SEQ ID NO: 1. 
Furthermore, the genus of polynucleotide encoding polypeptides or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polynucleotide encoding polypeptides are adequately described by the disclosure of the structures of prior art, i.e., IMP transporter or exporter variants. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer, it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly to any fructose-4-epimerase polypeptide derived from any sources having any structural feature, wherein one or more amino acid residues are substituted in fructose-4-epimerase including an amino acid sequence of SEQ ID NO: 1, and a composition comprising the same, and fructose-4-epimerase variant of claim 1, wherein the fructose-4- epimerase variant has substitution of another amino acid for any one or more selected from the group consisting of amino acids at positions of 8, 20, 23, 25, 26, 29, 45, 51, 53, 63, 86, 91, 97, 110, 133, 144, 146,151,155,167,172,173,174,181, 191, 239, 263, 266, 285, 294, 298, 308, 315, 316, 317, 323, 336, 347, 359, 367, 385, 386, 388, 389, 410, 414, and 417 in the amino acid sequence of SEQ ID NO: 1, i.e. the limitation “wherein” after fructose-4-epimerase polypeptide contemplating a transition phrase “comprises or comprising” and the limitation “or more substitutions”, interprets claimed polypeptide, which is  variant of fructose-4-epimerase polypeptide that encompasses many variant fructose-4-epimerase polypeptide derived from many unknown sources and many mutants, variants, and fragments thereof, but having one or more substitution mutations at positions 8, 20, 23, 25, 26, 29, 45, 51, 53, 63, 86, 91, 97, 110, 133, 144, 146,151,155,167,172,173,174,181, 191, 239, 263, 266, 285, 294, 298, 308, 315, 316, 317, 323, 336, 347, 359, 367, 385, 386, 388, 389, 410, 414, and 417 in the amino acid sequence of SEQ ID NO: 1 as claimed, which can have wide variety of unknown structures, wherein said variants comprise one or more substitution mutations at the amino acid positions corresponding to  the positions 8, 20, 23, 25, 26, 29, 45, 51, 53, 63, 86, 91, 97, 110, 133, 144, 146,151,155,167,172,173,174,181, 191, 239, 263, 266, 285, 294, 298, 308, 315, 316, 317, 323, 336, 347, 359, 367, 385, 386, 388, 389, 410, 414, and 417 in the amino acid sequence of SEQ ID NO: 1, whose structures are not fully described in the specification. No information, beyond the characterization of fructose-4-epimerase polypeptide derived from any unknown sources having any structural feature comprising one or more substitution at position corresponding to positions 8, 20, 23, 25, 26, 29, 45, 51, 53, 63, 86, 91, 97, 110, 133, 144, 146,151,155,167,172,173,174,181, 191, 239, 263, 266, 285, 294, 298, 308, 315, 316, 317, 323, 336, 347, 359, 367, 385, 386, 388, 389, 410, 414, and 417 in the amino acid sequence of SEQ ID NO: 1 has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the variant fructose-4-epimerase polypeptides or proteins within the scope of the claimed genus. The genus of variant polypeptide claimed is a large variable genus including many mutants, variant and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated fructose-4-epimerase variant polypeptides within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus and several substitution mutations, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 7-8, 13-14, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) based upon a public use or sale or other public availability of the invention as anticipated by Zanghellini et al. (Methods and compositions for preparing tagatose from fructose. US 2020/0165639 A1, publication 05/28/2020, claim benefit of 62/693,681, filed on 07/03/2018).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a fructose-4-epimerase polypeptide, wherein one or more amino acid residues are substituted in fructose-4-epimerase including an amino acid sequence of SEQ ID NO: 1, and a composition comprising the same, and fructose-4-epimerase variant of claim 1, wherein the fructose-4-epimerase variant has a substitution mutation at position 97 in the amino acid sequence of SEQ ID NO: 1.  
Regarding claim 1-3, 7-8, 19 and 20, Zanghellini et al. teach a compositions and methods for preparing tagatose from fructose, more particularly, compositions comprising thermophilic fructose C4-epimerases derived from thermophilic microorganisms and methods for preparing tagatose from fructose using the compositions, and  a polypeptide comprising an amino acid sequence having at least 60% sequence identity to any one of SEQ ID NOS:1-444, wherein the polypeptide has D-fructose C4-epimerase activity, wherein the polypeptide comprises one or more modifications at the amino acid residue corresponding to position L3, S4, K5, D6, Y7, L8, R9, K10, K11, V13, Y14, S15, I16, C17, S18, S19, S21, Y22, E25, S27, E29, F30, K32, E33, K34, G35, D36, Y37, E41, T43, P44, H45, Q46, Q49, F50, Y53, S54, M56, E59, K62, N63, F64, M66, K67, K70, E71, K72, E75, E76, D77, K78, I80, D84, H85, L89, Q92, D93, E94, S96, P97, T98, N101, K102, K104, D105, R108, F110, S113, Y115, K116, K117, H119, D121, C122, S123, M124, P125, L126, S127, D128, D129, P130, K131, V132, P134, Y135, E136, K137, E140, R141, T142, R143, E144, F146, E147, I148, E150, E151, T152, A153, R154, K155, Y156, N157, F158, Q159, P160, V161, T166, D167, V168, P169, I170, A171, G172, G173, G174, E175, E176, E177, G178, V179, V182, D184, S187, A188, I189, S190, S191, L192, K193, K194, Y195, N197, D198, V199, P200, N201, I202, W203, D204, R205, G208, V210, I211, M212, L213, I215, G216, F217, S218, Y219, D220, K221, V222, E224, D228, K229, V230, R231, G232, I233, L234, E235, V237, K238, R239, E240, D241, L242, V244, E245, G246, H247, S248, T249, D250, A253, Y255, A256, R258, N259, E262, R266, K269, V270, G271, P272, A273, R280, G281, V282, L284, S286, N287, D290, E291, I292, E295, R296, E297, S299, N300, K302, R303, E307, D313, Y315, K318, Y319, K321, D322, S323, K324, R325, L326, E327, L328, I330, W331, N333, L334, L335, D336, R337, R339, Y340, E343, Y344, E345, K348, M349, V350, N352, K353, E356, N357, F358, E360, G361, V362, D363, I364, K365, F366, Y368, Q369, Y370, Y372, D373, S374, Y375, F376, D377, R379, E380, K382, M383, K384, N385, D386, R388, E389, K392, K393, K396, R397, E400, S403, N407, or L408 of SEQ ID NO:6; or combinations thereof, wherein the epimerase polypeptide is 100% identical to SEQ ID NO: 1 (see, sequence alignment as shown below) of the instant application and wherein the composition comprises fructose as substrate to produce tagatose from fructose (see, abstract, para 6-17, 21-22, 57-58, 75, Fig. 1-4, and claims 1-3, 245-246 and 260).
RESULT 2
US-16-503-092-12
; Sequence 12, Application US/16503092
; Publication No. US20200165639A1
; GENERAL INFORMATION
;  APPLICANT: Arzeda Corp.
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR PREPARING TAGATOSE FROM FRUCTOSE
;  FILE REFERENCE: ARZE-028/01US 311023-2113
;  CURRENT APPLICATION NUMBER: US/16/503,092
;  CURRENT FILING DATE: 2019-07-03
;  PRIOR APPLICATION NUMBER: US 62/693,681
;  PRIOR FILING DATE: 2018-07-03
;  PRIOR APPLICATION NUMBER: US 62/693,660
;  PRIOR FILING DATE: 2018-07-03
;  NUMBER OF SEQ ID NOS: 444
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12
;  LENGTH: 435
;  TYPE: PRT
;  ORGANISM: Kosmotoga olearia
US-16-503-092-12

  Query Match             100.0%;  Score 2275;  DB 20;  Length 435;
  Best Local Similarity   100.0%;  
  Matches  435;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKKHPLQDIVSLQKQGIPKGVFSVCSANRFVIETTLEYAKMKGTTVLIEATCNQVNQFGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKKHPLQDIVSLQKQGIPKGVFSVCSANRFVIETTLEYAKMKGTTVLIEATCNQVNQFGG 60

Qy         61 YTGMTPADFREMVFSIAEDIGLPKNKIILGGDHLGPNPWKGQPSDQAMRNAIEMIREYAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YTGMTPADFREMVFSIAEDIGLPKNKIILGGDHLGPNPWKGQPSDQAMRNAIEMIREYAK 120

Qy        121 AGFTKLHLDASMRLADDPGNENEPLNPEVIAERTALLCLEAERAFKESAGSLRPVYVIGT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGFTKLHLDASMRLADDPGNENEPLNPEVIAERTALLCLEAERAFKESAGSLRPVYVIGT 180

Qy        181 DVPPPGGAQNEGKSIHVTSVQDFERTVELTKKAFFDHGLYEAWGRVIAVVVQPGVEFGNE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DVPPPGGAQNEGKSIHVTSVQDFERTVELTKKAFFDHGLYEAWGRVIAVVVQPGVEFGNE 240

Qy        241 HIFEYDRNRARELTEAIKKHPNIVFEGHSTDYQTAKALKEMVEDGVAILKVGPALTFALR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HIFEYDRNRARELTEAIKKHPNIVFEGHSTDYQTAKALKEMVEDGVAILKVGPALTFALR 300

Qy        301 EAFFALSSIEKELFYDTPGLCSNFVEVVERAMLDNPKHWEKYYQGEERENRLARKYSFLD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 EAFFALSSIEKELFYDTPGLCSNFVEVVERAMLDNPKHWEKYYQGEERENRLARKYSFLD 360

Qy        361 RLRYYWNLPEVRTAVNKLITNLETKEIPLTLISQFMPMQYQKIRNGLLRKDPISLIKDRI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 RLRYYWNLPEVRTAVNKLITNLETKEIPLTLISQFMPMQYQKIRNGLLRKDPISLIKDRI 420

Qy        421 TLVLDDYYFATHPEC 435
              |||||||||||||||
Db        421 TLVLDDYYFATHPEC 435

Therefore, Zanghellini et al. anticipate claims 1-3, 7-8, 13-14, 19 and 20 of the instant application as written.

Claims 1-3, 7-8, 13-14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Yang et al. (Hexuronate C4-epimerase mutant with improved conversion activity and method for producing D-tagatose by using the same. WO 2017/018863 A1, publication 02/02/2017 (Korean), English equivalent EP 3333260 A1, publication 06/13/2018, which will be used to identify claim limitations, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a fructose-4-epimerase polypeptide, wherein one or more amino acid residues are substituted in fructose-4-epimerase including an amino acid sequence of SEQ ID NO: 1, and a composition comprising the same, and fructose-4-epimerase variant of claim 1, wherein the fructose-4-epimerase variant has a substitution mutation at position 97 in the amino acid sequence of SEQ ID NO: 1.  
Regarding claim 1-3, 7-8, 13-14, 19 and 20, Yang et al. teach a hexuronate C4-epimerase (synonym- epimerase (fructose-4-epimerase) variant with improved conversion activity and hexuronate C4- variant having an amino acid sequence set forth in SEQ ID NO: 1, in which serine (S) at position 125, serine (S) at position 185, valine (V) at position 267, serine (S) at position 268, threonine (T) at position 272, tryptophan (W) at position 306, arginine (R) at position 386 and tyrosine (Y) at position 403 from an N-terminal of hexuronate C4-epimerase are mutated, as well as mutations including  serine (S) at position 125 is substituted with cysteine (C), tyrosine (Y), glutamine (Q), glutamic acid (E), threonine (T), asparagine (N), or aspartic acid (D), serine (S) at position 185 is substituted with alanine (A), glycine (G), histidine (H), lysine (K), glutamine (Q), or arginine (R), valine (V) at position 267 is substituted with methionine (M), serine (S) at position 268 is substituted with cysteine (C), or threonine (T), threonine (T) at position 272 is substituted with alanine (A), aspartic acid (D), glutamic acid (E), phenylalanine (F), glycine (G), histidine (H), isoleucine (I), lysine (K), leucine (L), methionine (M), glutamine (Q), arginine (R), serine (S), or valine (V), tryptophan (W) at position 306 is substituted with phenylalanine (F), histidine (H), methionine (M), or valine (V), arginine (R) at position 386 is substituted with proline (P), or valine (V), and tyrosine (Y) at position 403 is substituted with alanine (A), cysteine (C), aspartic acid (D), glutamic acid (E), phenylalanine (F), glycine (G), histidine (H), isoleucine (I), lysine (K), leucine (L), methionine (M), asparagine (N), proline (P), glutamine (Q), arginine (R), serine (S), threonine (T), valine (V), or tryptophan (W), threonine (T) at position 97, valine (V) at position 126, tryptophan (W) at position 145, valine (V) at position 163, lysine (K) at position 164, proline (P) at position 166, aspartic acid (D) at position 231, valine (V) at position 241, threonine (T) at position 276, lysine (K) at position 337, alanine (A) at position 366, serine (S) at position 402, aspartic acid (D) at position 429 and tyrosine (Y) at position 440, wherein threonine (T) at position 97 is substituted with alanine (A), or leucine (L), valine (V) at position 126 is substituted with phenylalanine (F), leucine (L), proline (P), isoleucine (I), threonine (T), alanine (A), glycine (G), or arginine (R), tryptophan (W) at position 145 is substituted with alanine (A), valine (V) at position 163 is substituted with alanine (A), methionine (M), or glutamine (Q), lysine (K) at position 164 is substituted with methionine (M), proline (P) at position 166 is substituted with arginine (R), aspartic acid (D) at position 231 is substituted with arginine (R), valine (V) at position 241 is substituted with asparagine (N), threonine (T), or cysteine (S), threonine (T) at position 276 is substituted with glutamic acid (E), or alanine (A), lysine (K) at position 337 is substituted with glutamic acid (E), phenylalanine (F), asparagine (N), proline (P), serine (S), threonine (T), tryptophan (W), or tyrosine (Y), alanine (A) at position 366 is substituted with serine (S), glycine (G), or cysteine (C), serine (S) at position 402 is substituted with phenylalanine (F), cysteine (C), or tyrosine (Y), aspartic acid (D) at position 429 is substituted with proline (P), and tyrosine (Y) at position 440 is substituted with alanine (A), wherein the C4-epimerase variant in which threonine (T) at position 97 is further mutated is additionally mutated at one or more amino acid residues selected from the group consisting of lysine (K) at position 164, aspartic acid (D) at position 166 and aspartic acid (D) at position 231, and a method for producing D-tagatose using the same, and a composition comprises fructose as substrate and C4-epimerase variant to produce tagatose from fructose (see, abstract, para 4-6, 55, 60-62, 63, 90, 96, and claims 1-5 and 13).
Therefore, Yang et al. anticipate claims 1-3, 7-8, 13-14, 19 and 20 of the instant application as written.
 
Conclusion
Status of the claims:
Claims 1-3, 7-8, 13-14, 19 and 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656